Citation Nr: 1525022	
Decision Date: 06/11/15    Archive Date: 06/19/15

DOCKET NO.  13-35 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for low back pain.

2.  Entitlement to service connection for a lumbar spine disorder.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel



INTRODUCTION

The Veteran served in the Army National Guard with a period of active duty service from September 1977 to December 1977.  

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

After the Agency of Original Jurisdiction (AOJ) issued a Statement of the Case on the issues on appeal, the Veteran submitted evidence not yet considered by the AOJ in the first instance.  See March 2014 statement by Dr. C.F.  On August 6, 2012, Congress enacted the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012 (Honoring America's Veterans Act), Public Law No. 112-154, 126 Stat. 1165.  Section 501 of the Act amends 38 U.S.C. § 7105 to provide for an automatic waiver of initial AOJ review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of a substantive appeal, unless the claimant or claimant's representative requests in writing that the AOJ initially review such evidence.  Section 501 is applicable to claims in which a substantive appeal is filed on or after February 2, 2013.  In this case, the Veteran filed his substantive appeal after February 2, 2013, and has not requested AOJ review. Accordingly, the Board may consider the evidence in the first instance.


FINDINGS OF FACT

1.  A January 1983 rating decision denied the Veteran's claim for service connection for low back pain; the Veteran was notified of this decision and of his appellate rights, but did not appeal the decision.

2.  Evidence associated with the claims file after the denial in January 1983 is new and material.

3.  The Veteran has currently diagnosed lumbar spine sprain/strain, degenerative disc disease of the lumbar spine (DDD), and lumbar spondylosis; however, the Veteran has not been diagnosed with arthritis or degenerative joint disease of the lumbar spine.

4.  The Veteran's sustained an injury during Inactive Duty Training (INACDUTRA) manifested by an imbedded needle in his buttock in the course of medical treatment. 

5.  The Veteran's lumbar spine disorders are not caused or aggravated by the injury sustained during INACDUTRA. 


CONCLUSIONS OF LAW

1.  The January 1983 rating decision, which denied entitlement to service connection for low back pain, is final.  38 U.S.C.A. § 7105 (West 2014); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014). 

2.  New and material evidence has been received and the claim of service connection for low back pain is reopened.  38 U.S.C.A. § 5108 (West 2014); 
38 C.F.R. § 3.156(a) (2014).

3.  The criteria for service connection for a lumbar spine disorder have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that, in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.  Inasmuch as the determination below constitutes a full grant (reopening) of the new and material evidence claim for service connection for low back pain, there is no reason to explain how VA has fulfilled the VCAA duties to notify and assist as to that issue.

In a letter dated in November 2009 the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection on the merits, as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim.  

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence, including VA treatment records, private treatment records,  and the Veteran's statements.  The Veteran was also afforded a VA medical examination in September 2013.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion and findings obtained in this case are adequate because the VA examiner reviewed the claims file, conducted a thorough physical examination and considered the Veteran's medical history.  The VA nexus opinion considered all of the pertinent evidence of record, to include the statements of the Veteran, and provide a complete rationale for the opinions stated. 

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  As such, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

New and Material Evidence Laws and Regulations

An unappealed RO denial is final under 38 U.S.C.A. § 7105(c) (West 2014).  The Veteran may request that VA reopen his claim upon the receipt of "new and material" evidence.  38 U.S.C.A. § 5108 (West 2014).  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  Id. 

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Id at 120. 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Reopening of Service Connection for Low Back Pain

The Veteran's claim for service connection for low back pain was initially denied in a January 1983 rating decision because the Veteran did not have a current low back disability.  The Veteran did not express disagreement with the January 1983 rating decision and did not submit additional evidence within one year of the denial; therefore, that decision became final.  38 U.S.C.A. § 7105(c) (West 2014); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

Evidence received since the January 1983 rating decision includes, in pertinent part, a September 2013 VA examination report which shows a diagnosis of lumbar spine sprain/strain with minimal degenerative changes.  Further, private treatment records from Kaiser Permanente reflect diagnoses of mild degenerative disc disease of the lumbar spine and lumbar spondylosis.  See September 2007 MRI report and March 2014 statement from Dr. C.F.  Accordingly, and given these new lumbar spine diagnoses, the Board finds that the evidence is new and material to reopen service connection for low back pain, recharacterized as service connection for a lumbar spine disorder.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

The Board may proceed with adjudication on the merits of the appellant's claims.  The Board finds that the appellant was given adequate VCAA notice of the need to submit evidence or argument on the issue of entitlement to service connection in this case, and that he has been given an opportunity to submit such evidence and argument.  Accordingly, because the appellant has had opportunity to address the merits of the claims, the Board may proceed with a final adjudication of the merits of the claim because there is no prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384, 392 (1993).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The conditions of lumbar spine sprain/strain, DDD of the lumbar spine, and lumbar spondylosis are not "chronic disease[s]" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).   

Active military service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24) (West 2014);  38 C.F.R. § 3.6(a), (d) (2014).  ACDUTRA includes full-time duty performed for training purposes by members of the National Guard of any State, under 32 U.S.C.A §§ 316, 502, 503, 504, or 505. 38 U.S.C.A. § 101(22) (West 2014); 38 C.F.R. § 3.6(c)(3) (2014).  Thus, service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or from an injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1131 (West 2014).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177   (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Lumbar Spine Disorder

The Veteran maintains that he experiences low back pain as a result of having a foreign object (needle) imbedded in his back as a result of treatment sustained during INACDUTRA.

Upon review of the evidence of record, both lay and medical, the Board finds that the Veteran did sustain an injury during his period of INACDUTRA (i.e., needle broke off in his buttock while receiving medical treatment).  However, the Board finds that his currently diagnosed lumbar spine disorders are not etiologically related to the injury sustained during INACDUTRA.  

In a July 1979 United Hospital treatment record, it was noted that the Veteran was admitted to the emergency room for a near-drowning incident.  The Veteran was treated for pulmonary conditions, but there was no examination or complaints relating to the spine.  The Veteran was later treated at Walter Reed Army Medical Center for tracheal stenosis.

A February 1980 treatment note from Walter Reed Army Medical Center noted that the Veteran had a near-drowning episode in July 1979 in a fresh water pool.  It was noted that the Veteran went on reserve status in August 1977 and went to Basic training from September to December 1977.  The Veteran continued on reserve status and "returned to active duty status for a two week training period in July of 1979."  

The Veteran was afforded a VA examination in October 1982 for stenosis of the trachea with insertion of a tracheal tube, low back pain, nervous condition, high blood pressure, and varicose veins.  During the evaluation, it was noted that the Veteran had an injury from diving into a pool, apparently striking his head, and being in a coma for nine days.  He had a tracheostomy with resulting stenosis of the trachea and continued to have a tracheal tube inserted.  The Veteran reported occasional low back pain with no history of trauma.  He had some numbness, aching, and tingling in his legs.  Upon physical examination, the examiner noted that his back appeared normal with no kyphosis, scoliosis, and no tenderness over the vertebrae.  The Veteran was diagnosed with a chronic lumbar strain.

In an April 1985 Walter Reed Army Medical Center record it was noted that, following a near-drowning incident, the Veteran was assigned to the Holding Company at Walter Reed Medical Center and was placed on Temporary Disability Retired List status.  The April 1985 treatment record further noted that a physical examination of the Veteran's back was normal and with no deformity or tenderness.  

In a July 1985 treatment record from Walter Reed Army Medical Center, the Veteran was noted to have a foreign object (needle or pin) inside his pelvis.  It was noted that the Veteran was unaware of the foreign object until five days prior.  The Veteran complained of sharp pain in the right buttock radiating to the right paraspinal area of the back.  It was noted that no surgical intervention was warranted as the pin would "probably" migrate to the skin surface.  

In a September 1985 Physical Evaluation Board Proceeding, it was noted that the Veteran had a needle "impinging on right sciatic nerve causing radiating pain up back and down leg, Incomplete, Moderately severe."  Based on a review of the medical evidence, presentation of counsel, and testimony by the Veteran, the Physical Evaluation Board concluded that the present rating of 40 percent accurately reflected the degree of severity of the Veteran's condition.  The Physical Evaluation Board considered the Veteran's condition to have stabilized sufficiently for rating purposes and the proper disposition was noted to be "permanent retirement."  

In connection with his current claim for service connection for a low back disorder, the Veteran was afforded a VA examination in September 2013.  The examiner diagnosed the Veteran with lumbar spine sprain/strain.  It was noted that the Veteran was admitted to Walter Reed Medical Center for a prolonged period of time where he was on bed rest and had an injection in the buttock area, which the examiner noted that "the probability was that the needle was broken at that particular time."  During the evaluation, the examiner noted that the Veteran had intermittent pain in his back, but this did not stop him from doing his job as a letter carrier for the post office.  His low back pain became worse, approximately in 2002, when he was hit in his low back by a skateboard and since that time, he experienced chronic low back pain.  The examiner then opined that, after a review of service treatment records and the result of the medical board hearing, the Veteran's low back pain was not caused by or the result of events in service, including the imbedded needle.  The examiner explained that the needle had not significantly changed positon and it was not in his sciatic nerve.  Further, the examiner noted that there was a notation in his record of a skateboarding injury which was "more likely" the cause of his problems.  In addition, the Veteran's job as a letter carrier for the past 26 years was "much more likely" the cause of his back problems. 

In this case, the evidence shows that the Veteran sustained an injury during ACDUTRA in July 1979 when he was involved in a near-drowning accident resulting in treatment and tracheal stenosis.  However, it is unclear as to when the foreign object (needle) was imbedded inside the Veteran's pelvis.  The only explanation was presented by the September 2013 VA examiner where it was noted that the Veteran was treated at the Walter Reed Medical Center for a prolonged period of time where he was on bed rest and had an injection in the buttock area, which the examiner noted was probably when the needle broke off inside the Veteran.  The first report of this injury (imbedded needle) confirmed by x-ray, is in July 1985.  As such, the Board finds that the preponderance of the evidence demonstrates that the needle in the Veteran's buttock was imbedded during a period of INACDUTRA, that is, following his period of ACDUTRA in July 1979.  As noted above, service connection may be granted for disability resulting from an injury incurred or aggravated while performing INACDUTRA.  

Although the Board finds that the Veteran did sustain an injury during his period of INACDUTRA (i.e., imbedded needle); the evidence of record weighs against a finding that his currently diagnosed lumbar spine disorders are etiologically related to the injury sustained during INACDUTRA.  

A March 1997 Kaiser Permanente treatment note shows that the Veteran reported injury to the low back after stepping in a hole.  The diagnosis was low back strain.  

A May 2005 MRI report from Kaiser Permanente revealed a history of chronic back pain for 20 years.  The impression was "very mild degenerative bony changed and no significant disc desiccation."  Degenerative joint disease was specifically ruled out. 

In an October 2006 Kaiser Permanente treatment note, the Veteran complained of low back pain since September 2010 when he lifted his 90 pound dog from the car.  The diagnosis was lower back strain.  In a following November 2006 Kaiser Permanente treatment note, the Veteran complained of chronic low back pain for years, the onset of which was noted to have occurred after being "hit by a skateboarder."   In a July 2008 treatment note, the Veteran complained of back pain.  The onset of the injury was noted to have occurred 15 years ago after being hit by a skateboard.  Notably, during these treatment sessions, the Veteran did not report that his back disorder began in service or was a result of having a needle imbedded in his buttock or pelvis. 

In a May 2011 VA treatment record (in Virtual VA), the Veteran was referred to the acupuncture clinic for chronic bilateral axial lower back pain.  The Veteran described the pain as constant with intermittent flare-ups.  The Veteran specifically reported that the pain began "about 6 years ago when he was hit in the back by a skateboard."  In following April 2012, November 2012, and September 2013 VA treatment records (in Virtual VA), the Veteran complained of low back pain which had progressively worsened in the last four to five months.  Diagnoses or opinions as to the etiology of the Veteran's back pain were not provided.

The Veteran submitted a March 2014 statement from Dr. C.F., the Veteran's physician at Kaiser Permanente.  Dr. C.F. noted that the Veteran had chronic lumbar spondylosis, manifesting in chronic low back pain with intermittent radiculopathy that worsened with his work as a mail carrier.  Dr. C.F. did not provide an opinion as to the etiology of the Veteran's spine disorder.  

Upon review of the evidence of record, both lay and medical, the Board finds that the Veteran did sustain an injury during his period of INACDUTRA (i.e., imbedded needle).  However, the Board further finds that the preponderance of the evidence weighs against a finding that his diagnosed lumbar spine disorders are etiologically related to the injury sustained during INACDUTRA.  

Private treatment records and the September 2013 VA examination report show that the Veteran's spine disorders have been related to post-service injuries, including being hit by a skateboarder, lifting his 90 pound dog, and stepping in a hole while at work.  

The Board has considered the Veteran's statements asserting that his lumbar spine disorders are related to his injury sustained during INACDUTRA.  However, as a lay person, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex lumbar spine disorders.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  The Veteran's lumbar spine disorders are medically complex disease processes because of their multiple possible etiologies, require specialized testing to diagnose, and manifest symptomatology that may overlap with other disorders.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  As such, the Board finds that the private treatment records and the September 2013 VA medical opinion discussed above outweigh the Veteran's lay assertions of a nexus to an injury sustained during INACDUTRA.

Further, the Board has considered the Veteran's statements that his low back pain is a result of the imbedded needle in his buttock/pelvis and that his pain has progressively worsened since the injury during INACDUTRA.  However, the Board finds that the Veteran's statements regarding the onset and etiology of his back pain to be inconsistent with, and outweighed by, other evidence of record.  Although the Veteran contends that his low back pain is related to the injury sustained during INACDUTRA, private and VA treatment records reflect that the Veteran has reported other post-service injuries as the cause of his low back.  On several occasions, the Veteran has specifically related his back pain to being hit by a skateboard.  He has also reported that he injured his back while lifting his dog out of his car and by stepping in a hole at work.  Given these inconsistencies, the Board finds the Veteran's statements are not credible.

For these reasons, the Board finds that the weight of the competent and credible evidence demonstrates no relationship between the Veteran's lumbar spine disorders and the injury sustained during INACDUTRA.  For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for a lumbar spine disorder, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.



ORDER

New and material evidence having been received, the appeal to reopen service connection for low back pain is granted.

Service connection for a lumbar spine disorder is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


